DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17-24, 31-33 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106775109 A to Guo.
As to claim 17, Guo discloses a fingerprint recognition method for a touch panel, wherein the touch panel comprises a plurality of driving electrode groups and a plurality of sensing electrodes which are intersected with and insulated from each other, each of the driving electrode groups comprises a plurality of driving electrodes (See Fig. 2; Guo discloses drive electrode groups TX and sensing electrodes 2.), and each of the driving electrodes is coupled to a scanning line (Gate1-Gaten), the method comprises:
a determining step of determining a driving electrode group being touched according to the detected sensing signal (See pg. 4, “touch phase”); and
a second scanning step of sequentially performing a second scanning on the driving electrodes in the determined driving electrode group being touched to obtain a valley or a ridge of a fingerprint (See pg. 4, “fingerprint recognition stage”).  
(See pg. 5, lines 40-45). 
It would have been obvious to one of ordinary skill in the art to have modified an embodiment with features relating to another embodiment for performing a first scanning on each of the driving electrode groups thereby similarly enhancing the device by improving the sensing distance of the fingerprint recognition, and effectively reducing the influence of the full-screen fingerprint scanning on the power consumption of the display device (pg. 5, lines 54-60).  
As to claim 18, Guo discloses wherein the second scanning step further comprises:  a step of performing the second scanning on each driving electrode in the determined driving electrode group being touched to obtain the valley or the ridge of the fingerprint (See pg. 4, lines 50-53).
As to claim 19, Guo discloses wherein the determining step further comprises:  a step of determining a driving electrode being touched in the determined driving electrode group being touched; and the second scanning step further comprises: a step of performing the second scanning on the determined driving electrode being touched to obtain the valley or the ridge of the fingerprint (pg. 5, lines 54-60).
As to claim 20, Guo discloses wherein the sensing signal is a superimposed signal generated by mutual capacitances between the (See pg. 4, lines 55-59).
As to claim 21, the same rejection or discussion is used as in the rejection of claim 20. 
As to claim 22, Guo discloses wherein the first scanning step further 
comprises:  a step of applying a same driving signal to each of driving electrodes in a same driving electrode group by the scanning lines (See Fig. 2; See also pg. 4 lines 59-pg. 5, lines 3).
As to claim 23, Guo discloses wherein each of the driving electrode 
groups comprises three driving electrodes (See Fig. 2; See also pg. 4 lines 59-pg. 5, lines 3).
As to claim 24, the same rejection or discussion is used as in the rejection of claim 23.  
As to claim 31, the same rejection or discussion is used as in the rejection of claim 17.  
As to claim 32, the same rejection or discussion is used as in the rejection of claim 19.  
As to claim 33, the same rejection or discussion is used as in the rejection of claim 21.  
As to claim 36, the same rejection or discussion is used as in the rejection of claim 31.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 29 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106775109 A to Guo in view of CN 106648257 A.  US Patent Pub. 2018/0190721 A1 to Liu et al. (“Liu”) will be relied upon as an English translation of CN 10648257 A.  
As to claim 25, Guo discloses a method for manufacturing a fingerprint recognition touch panel (See Fig. 2 and 4), comprising steps of: 
forming an organic light emitting device (41) on a base substrate (4);
forming a plurality of driving electrode groups (See Fig. 2, TX) on a light emitting surface of the organic light emitting device, each driving electrode group comprising a plurality of driving electrodes parallel to and spaced apart from each other (See Fig. 1-2, 2); and
forming a plurality of sensing electrodes (RX), the driving electrode groups being intersected with the sensing electrodes (See Fig. 2; The Tx and Rx lines intersect each other.).  
Guo fails to disclsoes a method for manufacturing a fingerprint recognition touch panel, comprising steps of:  forming a plurality of driving electrode groups on a light emitting surface of the organic light emitting device by using a  on the insulating layer by using a nanoimprinting method.  
Liu discloses a method for manufacturing a fingerprint recognition touch panel (See Fig. 6), comprising steps of:  
forming an organic light emitting device (602) on a base substrate (601);
forming a plurality of driving electrodes (307) on a light emitting surface (602) of the organic light emitting device by using a nanoimprinting method; and
forming an insulating layer (6024) on the driving electrodes; and 
forming a plurality of sensing electrodes on the insulating layer by using a nanoimprinting method (See Fig. 5B).  
Before the effective filing date,, it would have obvious to one of ordinary skill in the art to have modified Guo with the teachings of Liu comprising steps of:  forming a plurality of driving electrode groups on a light emitting surface of the organic light emitting device; forming an insulating layer on the driving electrode groups; and forming a plurality of sensing electrodes on the insulating layer, as suggested by Liu thereby similarly using known configurations in the prior art for manufacturing fingerprint touch panels.   
As to claim 29, Liu discloses wherein a width of the sensing electrode ranges from 10 nm to 1 pm (¶ 0045), and a pitch of two adjacent sensing electrodes ranges from 10 nm to 1 pm (See Fig. 4B).  
As to claim 34, the same rejection or discussion is used as in the rejection of claim 29.  
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106775109 A to Guo in view of CN 106648257 A, and further in view of US Patent Pub. 2015/0002755 A1 to Tang et al (“Tang”).  US Patent Pub. 2018/0190721 A1 to Liu et al. (“Liu”) will be relied upon as an English translation of CN 10648257 A.  
As to claim 26, Guo in view of Liu fails to disclose werein the step of forming the plurality of driving electrode groups on the light emitting surface of the organic light emitting device by using the nanoimprinting method comprises steps of: forming a photocurable adhesive layer on the light emitting surface of the organic light emitting device; imprinting on the photocurable adhesive layer by a nanoimprinting method to form a groove pattern corresponding to the driving electrode groups; and forming the driving electrode groups in the groove pattern. 
Tang discloses a method of forming a photocurable adhesive layer (See Fig. 3, 160); imprinting on the photocurable adhesive layer by a nanoimprinting method to form a groove pattern corresponding to the driving electrode groups; and forming the driving electrode groups in the groove pattern (¶ 0043, 0061). 
Before the effective filing date,, it would have obvious to one of ordinary skill in the art to have modified Guo in view of Liu with the teachings of Tang forming a photocurable adhesive layer on the light emitting surface of the organic light emitting device; imprinting on the photocurable adhesive layer by a nanoimprinting method to form a groove pattern corresponding to the driving electrode groups; and forming the driving electrode groups in the groove pattern, as suggested by Tang thereby similarly enhancing the device to utilize known configurations for forming electrodes within a touch display device of Guo.  
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106775109 A to Guo in view of CN 106648257 A, and further in view of WO 2016/033931 A1 to Sun et al (“Sun”).  US Patent Pub. 2018/0190721 A1 to Liu et al. (“Liu”) will be relied upon as an English translation of CN 10648257 A.  
As to claim 27, Guo in view of Liu discloses wherein the step of forming the organic light emitting device on the base substrate further comprises steps of:
forming a pixel circuit layer (Liu, See Fig. 6, 6021) on the base substrate (601); and forming a light emitting layer (6022) on the pixel circuit layer;
Guo in view of Liu fails to disclose forming a first water blocking layer, a planarization layer and a second water blocking layer on the light emitting layer in turn, forming the plurality of driving electrode groups on the second water blocking layer.   
Sun discloses a display device (See Fig. 6) comprising the steps of:  
forming a first water blocking layer (31), a planarization layer (32) and a second water blocking layer (33) on the light emitting layer (2) in turn.  
Before the effective filing date, it would have obvious to one of ordinary skill in the art to have modified Guo in view of Liu with the teachings of Sun for forming a first water blocking layer, a planarization layer and a second water blocking layer on the light emitting layer in turn, as suggested by Sun there by similarly using known configurations/elements formed for preventing moisture from entering a display structure.  
Further, while Guo in view of Liu and Sun fails to disclose forming the plurality of driving electrode groups on the second water blocking layer, it would (Guo, See also Fig. 4, touch sensors 2 formed above display components 41.).  See MPEP 2144.04.VI.C.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106775109 A to Guo in view of CN 106648257 A, and further in view of US Patent Pub. 2015/0002755 A1 to Tang et al (“Tang”), and further in view of US Patent Pub. 2014/0327889 A1 to Yamazaki et al (“Yamazaki”).  US Patent Pub. 2018/0190721 A1 to Liu et al. (“Liu”) will be relied upon as an English translation of CN 10648257 A.  
As to claim 28, Guo in view of Liu and Tang fails to disclose wherein the touch panel comprises a plurality of scanning lines configured to apply a driving signal to each of the driving electrodes, and the manufacturing method further comprising steps of:  while forming the driving electrode groups on the light emitting surface of the organic light emitting device by using the nanoimprinting method, forming first leads corresponding to the driving electrodes on the light emitting surface of the organic light emitting device by using a nanoimprinting method, wherein the first leads connect the scanning lines to the driving electrodes respectively.
Yamazaki discloses the step of forming first leads corresponding to the driving electrodes by using a nanoimprinting method, wherein the first leads connect the scanning lines to the driving electrodes respectively (¶ 0138).  
.  

Claims 30 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106775109 A to Guo in view of CN 106648257 A, and further in view of US Patent Pub. 2015/0042598 A1 to Chae.  US Patent Pub. 2018/0190721 A1 to Liu et al. (“Liu”) will be relied upon as an English translation of CN 10648257 A.  
As to claim 30, Guo in view of Liu fails to disclose wherein the base substrate is formed by a flexible material.
Chae discloses wherein the base substrate is formed by a flexible material (¶ 0042).  
Before the effective filing date,, it would have obvious to one of ordinary skill in the art to have modified Guo in view of Liu with the teachings of Chae wherein the base substrate is formed by a flexible material, as suggested by Chae thereby similarly using known configurations for using flexible materials especially in flexible display devices.  
As to claim 35, the same rejection or discussion is used as in the rejection of claim 30.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354.  The examiner can normally be reached on Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.